The indictment was in two counts. The first charged that defendant manufactured, sold, gave away, or had in his possession a still, apparatus, appliance, or a device or substitute therefor, for the purpose of manufacturing prohibited beverages. The second count charged a manufacturing of the liquor. The defendant was convicted on the first count of the indictment, which of itself is an acquittal of the charge under the second count.
We have carefully read and re-read the evidence, and cannot find therein sufficient evidence to overcome the presumption of innocence, which the law raises for the protection of defendants on trial for crime. The prohibition *Page 335 
laws are good laws. The courts should enforce them in such manner as to accomplish the good for which they were designed, but convictions should not be had or permitted to stand unless the evidence is strong and convincing, lest in supporting one evil we lapse into another of even greater danger to our liberty. The general affirmative charge as to count 1 should have been given.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.